REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Salah et al (US 2020/0351681) or 3GPP TSG RAN WG1 Meeting #97, R1-1907763 (cited in Applicant IDS) teaches  transmit a capability for receptions of physical downlink control channels (PDCCHs) on a downlink (DL) cell according to a first pair of (X1, Y1) symbols and a second pair of (X2, Y2) symbols, wherein: PDCCH receptions on the DL cell are according to (X1,Y1) or (X2, Y2) when any two PDCCH receptions are within Y1 or Y2 symbols or have first symbols separated by at least X1 or X2 symbols, respectively, Y1<X1, Y2<X2, and X1<X2.
However Salah et al (US 2020/0351681) or 3GPP TSG RAN WG1 Meeting #97, R1-1907763 fails to teach a first maximum number of PDCCH receptions within Yi symbols according to (X1, Y1) is smaller than a second maximum number of PDCCH receptions within Y2 according to (X2, Y2); and a processor, operably connected to the transceiver, the processor configured to determine based on the configuration of the search space sets whether PDCCH receptions are according to (X2, Y2); wherein the transceiver is further configured to receive on the DL cell: a maximum number of PDCCHs within Y1 symbols when PDCCH receptions are not according to (X2, Y2); and a maximum number of  PDCCHs within Y2 symbols when PDCCH receptions are according to (X2, Y2). (Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478